Citation Nr: 0616249	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-34 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands, claimed as arthritis of the fingers.  

2.  Entitlement to service connection for carpal tunnel 
syndrome (CTS).  

3.  Entitlement to a compensable evaluation for Grave's 
disease with hyperthyroidism, from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1974 to October 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the RO which 
denied service connection for arthritis of the hands and CTS, 
and a January 2005 decision that granted service connection 
for Grave's disease with hyperthyroidism and assigned a 
noncompensable evaluation.  In March 2006, a hearing was held 
at the RO before the undersigned member of the Board.  

The issue of an increased rating for Grave's disease with 
hyperthyroidism is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims of 
service connection have been obtained by VA.  

2.  Arthritis was not present in service or until many years 
after service, and there is no competent medical evidence 
that any current arthritis of the hands is related to 
service.  

3.  Carpal tunnel syndrome was not present in service or 
until many years after service, and there is no competent 
medical evidence that any current CTS is related to service.  

CONCLUSIONS OF LAW

1.  The veteran does not have a hand disability due to 
disease or injury which was incurred in or aggravated by 
service nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§  
3.159, 3.303, 3.307, 3.309 (2005).  

2.  The veteran does not have carpal tunnel syndrome due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the claims of service 
connection for arthritis of the hands and CTS, and an 
increased rating for the Grave's disease with 
hyperthyroidism, letters dated in January 2002 and June 2004, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
notified of the evidence that was needed to substantiate her 
claims and that VA would assist her in obtaining evidence, 
but that it was ultimately her responsibility to give VA any 
evidence pertaining to her claims and to submit any evidence 
in her possession to VA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran's 
service medical records and all VA and private medical 
records identified by the veteran have been obtained and 
associated with the claims file.  There is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
arthritis of the hands and CTS, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate her claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Service Connection:  In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or where 
certain chronic diseases, such as arthritis, is demonstrated 
to a compensable degree within one year of separation from 
service, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty during service.  38 
U.S.C.A. §§ 1110, 1131, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2005) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
See also Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Arthritis & CTS

The veteran contends that her current arthritis of the hands 
and CTS are related to her military duties in service.  At 
the personal hearing she testified that she had pain, 
tingling, numbness, and swelling in her hands and fingers and 
that she was diagnosed with rheumatoid arthritis in service.  
(T pg.4-5).  She also testify that she was first diagnosed 
with rheumatoid arthritis by a specialist in the early 
1990's.  
(T. pg. 10).  When asked to be more specific as to the 
approximate date of onset of her symptoms in service, she 
said that that she "always kind of had it in service" but 
that it became worse to the point that she couldn't take 
notes when she was in college in the 1980's.  (T pg. 8).  

Initially, the Board notes that the veteran's service medical 
records are silent for any complaints, treatment, diagnosis, 
or pertinent abnormalities referable to any pain, loss of 
sensation, peripheral neuropathy, arthritis, or CTS during 
service.  In fact, the veteran specifically denied any 
history of swollen or painful joints, arthritis, rheumatism, 
or bursitis on a Report of Medical History for separation 
from service in October 1980, and no pertinent abnormalities 
were noted on examination at that time.  

The first evidence of any type of neuropathy or arthritis of 
the upper extremities was noted on a private medical report 
in August 1999.  (See Dr. R. S. Eagleton treatment notes).  
The report indicated that the veteran had pain and swelling 
in both hands and that she reported a history of arthritis.  
The veteran was referred to a rheumatologist in May 2000 and 
was subsequently diagnosed with severe seronegative erosive 
rheumatoid arthritis of the hands.  (See Dr. M. C. Feinman's 
June 2000 letter).  

Turning to the veteran's testimony that she had chronic pain 
and morning swelling in her hands in service, the Board 
emphasizes that the veteran's service medical records are 
silent as to any complaints of, or treatment related to, such 
symptoms.  It is important to note that while the veteran has 
no documented inservice treatment for such symptoms, her 
service medical record show that she went on sick call for 
numerous, relatively minor problems such as, stomach cramps, 
eye sensitivity to sunlight, and colds, but never mentioned 
any problems with her hands.  The absence of any objective 
evidence of any complaints or treatment for pain or a loss of 
sensation in her hands in service or until many years 
thereafter, and the fact that the veteran specifically denied 
any such problems during service, contradicts her current 
assertions.  

As noted above, direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

Here, there was no objective evidence of any symptoms 
referable to any hand or wrist problems, including arthritis 
or CTS in service and no evidence of any disability until 
several years after discharge from service.  Furthermore, the 
veteran has presented no competent medical evidence relating 
any current arthritis of the hands or CTS to service.  While 
the veteran is competent to testify that she experienced 
symptoms in service, she is not a medical professional 
competent to offer an opinion as to the etiology of any 
current arthritis of the hands or CTS.  Savage, 10 Vet. App. 
at 495; see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).    

Inasmuch as there is no evidence of arthritis of the hands, 
including peripheral neuropathy or CTS in service or until 
many years thereafter, and no competent medical evidence that 
either current disability had its onset in service, the Board 
finds that there is no basis to grant service connection for 
arthritis of the hands or CTS.  Accordingly, the claim is 
denied.  


ORDER

Service connection for arthritis of the hands, is denied.  

Service connection for carpal tunnel syndrome, is denied.  


REMAND

Concerning the claim for an initial compensable evaluation 
for Grave's disease with hyperthyroidism, the Board finds 
that the December 2004 VA examination, which was conducted 
primarily to establish service connection, was inadequate for 
rating purposes.  In addition to the fact that the claims 
file was not made available to the examiner for review, the 
report did not address whether any of the veteran's other 
health problems were separate disabilities or manifestations 
of Grave's disease.  Specifically, the evidence of record 
indicates that the veteran has hypertension, emotional 
problems, fatigability, and tremors in her right hand, all of 
which, if related to Grave's disease, are elements to be 
considered in rating the disability.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7900 (2005).

Given the medical complexity of this case, the Board finds 
that the VA examination was inadequate and that further 
development of the record is indicated.  See Murinscsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  VA's duty to assist 
includes providing a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of a disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  Comprehensive findings conforming to 
the regulations are needed to evaluate the claims for 
increased ratings.  "The Board's consideration of factors 
which are wholly outside the rating criteria provided by the 
regulation is error as a matter of law."  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  Appropriate action should be taken to 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for her Grave's 
disease with hyperthyroidism since 
December 2004.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all medical records 
from the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  

2.  The veteran should be afforded a VA 
endocrine examination to determine the 
current severity of her Grave's disease 
with hyperthyroidism.  All indicated 
tests and studies are to be performed.  
The claims folder must be made available 
to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  

The examination report should include 
findings as to all residuals of Grave's 
disease with hyperthyroidism, to include 
whether the veteran manifests symptoms of 
thyroid enlargement, tachycardia 
(intermittent or more than 100 beats per 
minute), eye involvement, muscular 
weakness, loss of weight, sympathetic 
nervous system, cardiovascular or 
gastrointestinal symptoms, emotional 
instability, fatigability, increase pulse 
pressure or blood pressure, tremors, or 
if continuous medication is required.  If 
disease of the heart is the predominant 
finding, the examiner should so indicate.  

The examiner must identify all findings 
associated with Grave's disease so that 
the Board may rate the veteran's 
disability in accordance with the 
specified criteria.  If the physician is 
unable to answer the above inquiry, this 
should be so indicated and an explanation 
included.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the service-
connected disability have been provided 
by the examiner.  If not, the report must 
be returned for corrective action.  38 
C.F.R. § 4.2 (2005).  

5.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


